 1    MCGUIREWOODS LLP
      Michael D. Mandel, Esq. (SBN 216934)                Sylvia J. Kim (SBN 258363)
 2    Email: mmandel@mcguirewoods.com                        Email: skim@mcguirewoods.com
      Kerri H. Sakaue, Esq. (SBN 301043)                  2 Embarcadero Center, Suite 1300
 3    Email: ksakaue@mcguirewoods.com                     San Francisco, CA 94111
      1800 Century Park East, 8th Floor                   Tel.: (415) 844-9944
 4    Los Angeles, CA 90067-1501                          Fax.: (415) 844-9922
      Tel: (310) 315-8200
 5    Fax: (310) 315-8210
 6
     Attorneys for Defendant
 7   BANK OF AMERICA, N.A.
 8   THE OKOROCHA FIRM
     Okorie Okorocha, Esq. (SBN 226658)
 9     Email: oo@ooesq.com
     117 E Colorado Blvd, Suite 465
10   Pasadena, CA 91105
     Tel: (310) 497-0321
11
     Attorneys for Plaintiff
12   KRISTINA LARA
13

14
                               UNITED STATES DISTRICT COURT
15
                             CENTRAL DISTRICT OF CALIFORNIA
16

17     KRISTINA LARA, on behalf of                        CASE NO. 5:18-cv-01323-SJO-JC
       herself and others similarly situated,
18
                        Plaintiff,
19                                                        MODIFIED STIPULATED
                   v.                                     PROTECTIVE ORDER
20
       BANK OF AMERICA, N.A. and                          [COURT MODIFICATION MADE TO
21     Does 1-50, inclusive,                              PARAGRAPH 11(A)]
22
                        Defendants.
23

24

25

26
27

28
     123842480.2                                      1
                                     MODIFIED STIPULATED PROTECTIVE ORDER
 1   1.       A. PURPOSES AND LIMITATIONS
 2            As the parties have represented that discovery in this action is likely to involve
 3   production of confidential, proprietary, or private information for which special
 4   protection from public disclosure and from use for any purpose other than prosecuting
 5   this litigation may be warranted, this Court enters the following Protective Order.
 6   This Order does not confer blanket protections on all disclosures or responses to
 7   discovery. The protection it affords from public disclosure and use extends only to
 8   the limited information or items that are entitled to confidential treatment under the
 9   applicable legal principles. Further, as set forth in Section 12.3, below, this Protective
10   Order does not entitle the parties to file confidential information under seal. Rather,
11   when the parties seek permission from the court to file material under seal, the parties
12   must comply with Civil Local Rule 79-5 and with any pertinent orders of the assigned
13   District Judge and Magistrate Judge.
14            B. GOOD CAUSE STATEMENT
15            In light of the nature of the claims and allegations in this case and the parties’
16   representations that discovery in this case will involve the production of confidential
17   records, and in order to expedite the flow of information, to facilitate the prompt
18   resolution of disputes over confidentiality of discovery materials, to adequately
19   protect information the parties are entitled to keep confidential, to ensure that the
20   parties are permitted reasonable necessary uses of such material in connection with
21   this action, to address their handling of such material at the end of the litigation, and
22   to serve the ends of justice, a protective order for such information is justified in this
23   matter. The parties shall not designate any information/documents as confidential
24   without a good faith belief that such information/documents have been maintained
25   in a confidential, non-public manner, and that there is good cause or a compelling
26   reason why it should not be part of the public record of this case.
27

28
     123842480.2                                   2
                                MODIFIED STIPULATED PROTECTIVE ORDER
 1   2.       DEFINITIONS
 2            2.1   Action: The instant action: Kristina Lara v. Bank of America, N.A.,
 3   Case No. 5:18-cv-01323-SJO-JC.
 4            2.2   Challenging Party: a Party or Non-Party that challenges the
 5   designation of information or items under this Order.
 6            2.3   “CONFIDENTIAL” Information or Items: information (regardless of
 7   how it is generated, stored or maintained) or tangible things that qualify for protection
 8   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 9   Cause Statement.
10            2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
11   support staff).
12            2.5   Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as
14   “CONFIDENTIAL.”
15            2.6   Disclosure or Discovery Material: all items or information, regardless
16   of the medium or manner in which it is generated, stored, or maintained (including,
17   among other things, testimony, transcripts, and tangible things), that are produced or
18   generated in disclosures or responses to discovery in this matter.
19            2.7   Expert: a person with specialized knowledge or experience in a matter
20   pertinent to the litigation who has been retained by a Party or its counsel to serve as
21   an expert witness or as a consultant in this Action.
22            2.8   House Counsel: attorneys who are employees of a party to this Action.
23   House Counsel does not include Outside Counsel of Record or any other outside
24   counsel.
25            2.9   Non-Party: any natural person, partnership, corporation, association, or
26   other legal entity not named as a Party to this action.
27   ///

28
     123842480.2                                3
                              MODIFIED STIPULATED PROTECTIVE ORDER
 1            2.10 Outside Counsel of Record: attorneys who are not employees of a party
 2   to this Action but are retained to represent or advise a party to this Action and have
 3   appeared in this Action on behalf of that party or are affiliated with a law firm which
 4   has appeared on behalf of that party, and includes support staff.
 5            2.11 Party: any party to this Action, including all of its officers, directors,
 6   employees, consultants, retained experts, and Outside Counsel of Record (and their
 7   support staffs).
 8            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 9   Discovery Material in this Action.
10            2.13 Professional Vendors: persons or entities that provide litigation support
11   services (e.g., photocopying, videotaping, translating, preparing exhibits or
12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
13   and their employees and subcontractors.
14            2.14 Protected Material:     any Disclosure or Discovery Material that is
15   designated as “CONFIDENTIAL.”
16            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
17   from a Producing Party.
18   3.       SCOPE
19            The protections conferred by this Order cover not only Protected Material (as
20   defined above), but also (1) any information copied or extracted from Protected
21   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
22   and (3) any deposition testimony, conversations, or presentations by Parties or their
23   Counsel that might reveal Protected Material, other than during a court hearing or at
24   trial.
25            Any use of Protected Material during a court hearing or at trial shall be
26   governed by the orders of the presiding judge. This Order does not govern the use of
27   Protected Material during a court hearing or at trial.
28
     123842480.2                                 4
                               MODIFIED STIPULATED PROTECTIVE ORDER
 1

 2   4.       DURATION
 3            Even after final disposition of this litigation, the confidentiality obligations
 4   imposed by this Order shall remain in effect until a Designating Party agrees
 5   otherwise in writing or a court order otherwise directs. Final disposition shall be
 6   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 7   or without prejudice; and (2) final judgment herein after the completion and
 8   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 9   including the time limits for filing any motions or applications for extension of time
10   pursuant to applicable law.
11   5.       DESIGNATING PROTECTED MATERIAL
12            5.1    Exercise of Restraint and Care in Designating Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under this
14   Order must take care to limit any such designation to specific material that qualifies
15   under the appropriate standards. The Designating Party must designate for protection
16   only those parts of material, documents, items, or oral or written communications that
17   qualify so that other portions of the material, documents, items, or communications
18   for which protection is not warranted are not swept unjustifiably within the ambit of
19   this Order.
20            Mass, indiscriminate, or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper
22   purpose (e.g., to unnecessarily encumber the case development process or to impose
23   unnecessary expenses and burdens on other parties) may expose the Designating Party
24   to sanctions.
25            If it comes to a Designating Party’s attention that information or items that it
26   designated for protection do not qualify for protection, that Designating Party must
27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
28
     123842480.2                                  5
                               MODIFIED STIPULATED PROTECTIVE ORDER
 1            5.2         Manner and Timing of Designations. Except as otherwise provided in
 2   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or
 5   produced.
 6            Designation in conformity with this Order requires:
 7                  (a)     for information in documentary form (e.g., paper or electronic
 8   documents, but excluding transcripts of depositions), that the Producing Party affix at
 9   a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
10   legend”), to each page that contains protected material. If only a portion or portions
11   of the material on a page qualifies for protection, the Producing Party also must clearly
12   identify the protected portion(s) (e.g., by making appropriate markings in the margins
13   or by other written notification of the designation).
14            A Party or Non-Party that makes original documents available for inspection
15   need not designate them for protection until after the inspecting Party has indicated
16   which documents it would like copied and produced. During the inspection and before
17   the designation, all of the material made available for inspection shall be deemed
18   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
19   copied and produced, the Producing Party must determine which documents, or
20   portions thereof, qualify for protection under this Order. Then, before producing the
21   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
22   to each page that contains Protected Material. If only a portion or portions of the
23   material on a page qualifies for protection, the Producing Party also must clearly
24   identify the protected portion(s) (e.g., by making appropriate markings in the margins
25   or by other written notification of the designation).
26                  (b) for testimony given in depositions that the Designating Party identifies
27   on the record, before the close of the deposition as protected testimony. When it is
28
     123842480.2                                    6
                                   MODIFIED STIPULATED PROTECTIVE ORDER
 1   impractical to identify separately each portion of testimony that is entitled to
 2   protection and it appears that substantial portions of the testimony may qualify for
 3   protection, the Designating Party may invoke on the record (before the deposition,
 4   hearing, or other proceeding is concluded) a right to have up to 60 days after receiving
 5   a prepared transcript thereof to identify the specific portions of the testimony as to
 6   which protection is sought.
 7                  (c) for information produced in some form other than documentary and for
 8   any other tangible items, that the Producing Party affix in a prominent place on the
 9   exterior of the container or containers in which the information is stored the legend
10   “CONFIDENTIAL.” If only a portion or portions of the information warrants
11   protection, the Producing Party, to the extent practicable, shall identify the protected
12   portion(s).
13            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive the
15   Designating Party’s right to secure protection under this Order for such material.
16   Upon timely correction of a designation, the Receiving Party must make reasonable
17   efforts to assure that the material is treated in accordance with the provisions of this
18   Order.
19   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
20            6.1      Timing of Challenges.    Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23            6.2      Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37-1 et seq.
25            6.3      The burden of persuasion in any such challenge proceeding shall be on
26   the Designating Party. Frivolous challenges, and those made for an improper purpose
27   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
28
     123842480.2                                   7
                                 MODIFIED STIPULATED PROTECTIVE ORDER
 1   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 2   or withdrawn the confidentiality designation, all parties shall continue to afford the
 3   material in question the level of protection to which it is entitled under the Producing
 4   Party’s designation until the Court rules on the challenge.
 5   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 6            7.1      Basic Principles. A Receiving Party may use Protected Material that is
 7   disclosed or produced by another Party or by a Non-Party in connection with this
 8   Action only for prosecuting, defending, or attempting to settle this Action. Such
 9   Protected Material may be disclosed only to the categories of persons and under the
10   conditions described in this Order. When the Action has been terminated, a Receiving
11   Party must comply with the provisions of Section 13 below.
12            Protected Material must be stored and maintained by a Receiving Party at a
13   location and in a secure manner that ensures that access is limited to the persons
14   authorized under this Order. If for example, any electronic Protected Material is
15   produced in password-protected form, it shall be stored by the Receiving Party in
16   password-protected form.
17            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
18   otherwise ordered by the court or permitted in writing by the Designating Party, a
19   Receiving         Party   may     disclose   any   information     or   item   designated
20   “CONFIDENTIAL” only to:
21                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
22   as employees of said Outside Counsel of Record to whom it is reasonably necessary
23   to disclose the information for this Action;
24                  (b) the officers, directors, and employees (including House Counsel) of the
25   Receiving Party to whom disclosure is reasonably necessary for this Action;
26   ///
27   ///

28
     123842480.2                                    8
                                 MODIFIED STIPULATED PROTECTIVE ORDER
 1                 (c) Experts (as defined in this Order) of the Receiving Party to whom
 2   disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                 (d) the court and its personnel;
 5                 (e) court reporters and their staff;
 6                 (f) professional jury or trial consultants, mock jurors, and Professional
 7   Vendors to whom disclosure is reasonably necessary for this Action and who have
 8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9                 (g) the author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information;
11                 (h) during their depositions, witnesses, and attorneys for witnesses, in the
12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
13   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
14   form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
15   confidential information unless they sign the “Acknowledgment and Agreement to
16   Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
17   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
18   depositions that reveal Protected Material may be separately bound by the court
19   reporter and may not be disclosed to anyone except as permitted under this Protective
20   Order; and
21                 (i) any mediator or settlement officer, and their supporting personnel,
22   mutually agreed upon by any of the parties engaged in settlement discussions.
23   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
24   OTHER LITIGATION
25            If a Party is served with a subpoena or a court order issued in other litigation
26   that compels disclosure of any information or items designated in this Action as
27   “CONFIDENTIAL,” that Party must:
28
     123842480.2                                      9
                                 MODIFIED STIPULATED PROTECTIVE ORDER
 1                 (a) promptly notify in writing the Designating Party. Such notification shall
 2   include a copy of the subpoena or court order unless prohibited by law;
 3                 (b) promptly notify in writing the party who caused the subpoena or order
 4   to issue in the other litigation that some or all of the material covered by the subpoena
 5   or order is subject to this Protective Order. Such notification shall include a copy of
 6   this Protective Order; and
 7                 (c) cooperate with respect to all reasonable procedures sought to be pursued
 8   by the Designating Party whose Protected Material may be affected.
 9            If the Designating Party timely seeks a protective order, the Party served with
10   the subpoena or court order shall not produce any information designated in this action
11   as “CONFIDENTIAL” before a determination by the court from which the subpoena
12   or order issued, unless the Party has obtained the Designating Party’s permission, or
13   unless otherwise required by the law or court order. The Designating Party shall bear
14   the burden and expense of seeking protection in that court of its confidential material
15   and nothing in these provisions should be construed as authorizing or encouraging a
16   Receiving Party in this Action to disobey a lawful directive from another court.
17   9.       A     NON-PARTY’S        PROTECTED         MATERIAL        SOUGHT       TO    BE
18   PRODUCED IN THIS LITIGATION
19                 (a) The terms of this Order are applicable to information produced by a
20   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
21   produced by Non-Parties in connection with this litigation is protected by the
22   remedies and relief provided by this Order. Nothing in these provisions should be
23   construed as prohibiting a Non-Party from seeking additional protections.
24                 (b) In the event that a Party is required, by a valid discovery request, to
25   produce a Non-Party’s confidential information in its possession, and the Party is
26   subject to an agreement with the Non-Party not to produce the Non-Party’s
27   confidential information, then the Party shall:
28
     123842480.2                                  10
                                 MODIFIED STIPULATED PROTECTIVE ORDER
 1                    (1) promptly notify in writing the Requesting Party and the Non-Party
 2   that some or all of the information requested is subject to a confidentiality agreement
 3   with a Non-Party;
 4                    (2) promptly provide the Non-Party with a copy of the Protective Order
 5   in this Action, the relevant discovery request(s), and a reasonably specific description
 6   of the information requested; and
 7                    (3) make the information requested available for inspection by the Non-
 8   Party, if requested.
 9                 (c) If a Non-Party represented by counsel fails to commence the process
10   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
11   and accompanying information or fails contemporaneously to notify the Receiving
12   Party that it has done so, the Receiving Party may produce the Non-Party’s
13   confidential information responsive to the discovery request. If an unrepresented
14   Non-Party fails to seek a protective order from this court within 14 days of receiving
15   the notice and accompanying information, the Receiving Party may produce the Non-
16   Party’s confidential information responsive to the discovery request. If the Non-Party
17   timely seeks a protective order, the Receiving Party shall not produce any information
18   in its possession or control that is subject to the confidentiality agreement with the
19   Non-Party before a determination by the court unless otherwise required by the law
20   or court order. Absent a court order to the contrary, the Non-Party shall bear the
21   burden and expense of seeking protection in this court of its Protected Material.
22   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
24   Protected Material to any person or in any circumstance not authorized under this
25   Protective Order, the Receiving Party must immediately (a) notify in writing the
26   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
27   all unauthorized copies of the Protected Material, (c) inform the person or persons to
28
     123842480.2                                 11
                                MODIFIED STIPULATED PROTECTIVE ORDER
 1   whom unauthorized disclosures were made of all the terms of this Order, and (d)
 2   request such person or persons to execute the “Acknowledgment and Agreement to
 3   Be Bound” that is attached hereto as Exhibit A.
 4   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 5   PROTECTED MATERIAL
 6            When a Producing Party gives notice to Receiving Parties that certain
 7   inadvertently produced material is subject to a claim of privilege or other protection,
 8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
10   may be established in an e-discovery order that provides for production without prior
11   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), the parties
12   have reached the following agreement on the effect of disclosure of a communication
13   or information covered by the attorney-client privilege or work product protection:
14            Pursuant to Federal Rule of Evidence 502, the inadvertent production or
15   disclosure of any document or thing otherwise protected by the attorney-client
16   privilege or attorney work product immunity shall not operate as a waiver of any
17   such privilege or immunity if, after learning of the inadvertent production or
18   disclosure, the party who made the inadvertent production or disclosure sends to any
19   Receiving Party a written request for the return or destruction of such documents or
20   things. Upon receiving such a request, the Receiving Party shall immediately take
21   all necessary steps to return or destroy such documents or things, including all copies
22   and electronic copies, and make a written certification to the Producing Party of such
23   compliance. If the Receiving Party disclosed the inadvertently produced document
24   or thing before being notified by the Producing Party, it must take reasonable steps
25   to retrieve the inadvertently produced document or thing. Additionally:
26            (a)   If the Receiving Party wishes to contest that any such inadvertently
27   produced document or thing is protected by the attorney-client privilege or by
28
     123842480.2                               12
                              MODIFIED STIPULATED PROTECTIVE ORDER
 1   attorney work-product immunity, the Receiving Party shall so notify the Producing
 2   Party in writing when the document or thing is returned to the Producing Party.
 3   Within 10 court days after receiving such notification, the Producing Party shall
 4   provide to the Requesting Party a list identifying all such returned documents and
 5   things in the Receiving Party’s notice and stating the basis for the claim of privilege
 6   or immunity. Within five (5) court days after receiving such a list, and after the
 7   parties have attempted to resolve the dispute through a meaningful meet-and-confer,
 8   the Receiving Party may – pursuant to and in accordance with Local Rule 37-1 et
 9   seq., and at a time consistent with the District Judge’s Scheduling Order – file a
10   motion to compel production of such documents and things, the protection of which
11   is still disputed. If such a motion is filed, the Producing Party shall have the burden
12   of proving that the documents and things in dispute are protected by the attorney-
13   client privilege or by attorney work-product immunity.
14            (b)   With respect to documents and things subsequently generated by a
15   Receiving Party, which documents and things contain information derived from such
16   inadvertently produced documents and things, if the Receiving Party does not notify
17   the Producing Party that the Requesting Party disputes the claims of attorney-client
18   privilege or attorney work-product immunity, the Receiving Party shall immediately
19   destroy or redact the derivative documents and things in a manner such that the
20   derivative information cannot in any way be retrieved or reproduced.
21            (c)   In no event, however, shall the return or destruction of demanded
22   documents be delayed or refused because of a Receiving Party’s objection to the
23   demand or by the filing of a motion to compel. Furthermore, until and unless such
24   motion to compel is granted, the Receiving Party shall neither quote nor substantively
25   reveal any privileged information contained within the documents or things at issue,
26   either prior to or following their return, except to the extent such information is
27   reflected in an appropriate privilege log.
28
     123842480.2                                  13
                              MODIFIED STIPULATED PROTECTIVE ORDER
 1   12.      MISCELLANEOUS
 2            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3   person to seek its modification by the Court in the future.
 4            12.2 Right to Assert Other Objections. No Party waives any right it otherwise
 5   would have to object to disclosing or producing any information or item on any
 6   ground not addressed in this Protective Order. Similarly, no Party waives any right
 7   to object on any ground to use in evidence of any of the material covered by this
 8   Protective Order.
 9            12.3 Filing Protected Material. A Party that seeks to file under seal any
10   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
11   orders of the assigned District Judge and Magistrate Judge. If a Party's request to file
12   Protected Material under seal is denied by the court, then the Receiving Party may
13   file the information in the public record unless otherwise instructed by the court.
14   13.      FINAL DISPOSITION
15            After the final disposition of this Action, as defined in Section 4, within 60 days
16   of a written request by the Designating Party, each Receiving Party must return all
17   Protected Material to the Producing Party or destroy such material. As used in this
18   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
19   summaries, and any other format reproducing or capturing any of the Protected
20   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
21   must submit a written certification to the Producing Party (and, if not the same person
22   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
23   category, where appropriate) all the Protected Material that was returned or destroyed
24   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
25   compilations, summaries or any other format reproducing or capturing any of the
26   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
27   archival copy of all pleadings, motion papers, trial, deposition, and hearing
28
     123842480.2                                  14
                                MODIFIED STIPULATED PROTECTIVE ORDER
 1   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 2   reports, attorney work product, and consultant and expert work product, even if such
 3   materials contain Protected Material. Any such archival copies that contain or
 4   constitute Protected Material remain subject to this Protective Order as set forth in
 5   Section 4.
 6   14.      Any violation of this Order may be punished by any and all appropriate
 7   measures including, without limitation, contempt proceedings and/or monetary
 8   sanctions.
 9

10            IT IS SO STIPULATED.
11
     Date: November 19, 2019               MCGUIREWOODS LLP
12

13

14                                         By: /s/ Sylvia J. Kim
                                                     Michael D. Mandel
15                                                   Sylvia J. Kim
                                                     Kerri H. Sakaue
16                                         Attorneys for Defendant
                                           BANK OF AMERICA, N.A.
17

18   Date: November 19, 2019               THE OKOROCHA FIRM

19

20                                         By: /s/ Okorie Okorocha
                                                    Okorie Okorocha
21                                         Attorneys for Plaintiff
22                                         KRISTINA LARA

23

24

25

26
27

28
     123842480.2                              15
                             MODIFIED STIPULATED PROTECTIVE ORDER
 1                                      ATTESTATION
 2            Pursuant to L.R. 5-4.3.4, the undersigned hereby attests that all signatories
 3   listed above, and on whose behalf this Stipulation is submitted, concur in and have
 4   authorized the filing of this Stipulation.
 5

 6
                                           /s/ Sylvia J. Kim
                                           SYLVIA J. KIM
 7

 8
              IT IS SO ORDERED AS MODIFIED.
 9

10
     DATED: November 21, 2019
11

12
                                                  ___________/s/___________________
13                                                Honorable Jacqueline Chooljian
                                                  United States Magistrate Judge
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     123842480.2                                  16
                              MODIFIED STIPULATED PROTECTIVE ORDER
 1                                          EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,    _____________________________              [print   or   type   full   name],    of
 5   _________________ [print or type full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Protective Order that was issued by the
 7   United States District Court for the Central District of California on November 21,
 8   2019 in the case of Kristina Lara v. Bank of America, N.A., Case No. 5:18-cv-01323-
 9   SJO-JC. I agree to comply with and to be bound by all the terms of this Protective
10   Order and I understand and acknowledge that failure to so comply could expose me
11   to sanctions and punishment in the nature of contempt. I solemnly promise that I will
12   not disclose in any manner any information or item that is subject to this Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.
15            I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26
27   Signature: __________________________________
28
     123842480.2                                 17
                               MODIFIED STIPULATED PROTECTIVE ORDER
